Opinion by
Kincheloe, J;
It was agreed between counsel that the merchandise in question is similar in all material respects to the rags whieh-were the subject of United States v. Schapiro & Sons (24 C. C. P. A. 343, T. D. 48771) and J. Milton Hagy Waste Works v. United States (2 Cust. Ct. 385, C. D. 162), in which cases it was established that certain cotton rags were free of duty under paragraph 1750, but that, if commingled with dutiable goods, there must be a segregation under section 508. It was held that the récord herein sufficiently showed that a reqüest for segregation was made by the plaintiff and that the segregation was performed 'in the manner and within the time provided by section 508. Following the decisions cited, the protest was sustained, the court holding certain percentages of the merchandise to be paper-stock rags.